Griffin, P.J.
(dissenting). I respectfully dissent. I agree with the majority that plaintiffs possess standing and that the circuit court erred in ruling otherwise. However, I would hold that evidence that defendant road commission continuously plowed and periodically graded the road for approximately forty years presents a genuine issue of material fact whether the road became a public highway under Michigan’s highway by user statute, MCL 221.20; MSA 9.21. I would reverse and remand for further proceedings.
I
The circuit court erred in ruling that plaintiffs lack standing to pursue this matter. I would adopt and follow the principles of standing as set forth in Karrip v Cannon Twp, 115 Mich App 726; 321 NW2d 690 (1982). To the extent that Comstock v Wheelock, 63 Mich App 195; 234 NW2d 448 (1975), is inconsistent with Karrip, I would overrule Comstock.
II
Viewing the facts in a light most favorable to plaintiffs, the present matter appears to be a classic case of prescription. Under a mistaken claim of right, defendant road commission used and maintained the road for forty years as if it were a public road.
The circuit court erroneously ruled as a matter of law that the highway by user statute is inapplicable when landowners permit public authorities to maintain a road. Private roads may be appropriated for public use through either “common law dedication” or “highway by user.” Missaukee Lakes Land Co v Missaukee Co Rd Comm, 333 Mich 372, 379; 53 NW2d *729297 (1952); Pearl v Torch Lake Twp, 71 Mich App 298, 305; 248 NW2d 242 (1976). Where evidence of express dedication is lacking, the public may still acquire a road “by user”: a doctrine through which dedication is implied through prescription. Murphey v Lee Twp, 239 Mich 551, 561; 214 NW 957 (1927); Irving v Ford, 65 Mich 241, 249; 32 NW 601 (1887); Rigoni v Michigan Power Co, 131 Mich App 336, 343; 345 NW2d 918 (1984).
Under Michigan’s highway by user statute, MCL 221.20; MSA 9.21, public use of a road, in itself, is insufficient to change a private road into a public highway. See Indian Club v Lake Co Rd Comm’rs, 370 Mich 87, 89; 120 NW2d 823 (1963); Irving, supra at 250; Village of Bellaire v Pankop, 37 Mich App 50, 55; 194 NW2d 379 (1971). Rather,
[t]o constitute a highway by user, there must be a defined line, and it [the road] must be used and worked upon by the public authorities, and traveled over and used by the public, for 10 consecutive years, without interruption, and the possession thereof by the public must be open, notorious, and exclusive. [Bain v Fry, 352 Mich 299, 305; 89 NW2d 485 (1958). Citations omitted.]
Express dedication need not be proved, because dedication may be implied through the landowner’s passive failure to object to the public’s control of a road. See Chapman v Sault Ste Marie, 146 Mich 23, 28-29; 109 NW 53 (1906); Irving, supra at 249; see also DeWitt v Roscommon Co Rd Comm, 45 Mich App 579, 582; 207 NW2d 209 (1973). Accord Alton v Meeuwenberg, 108 Mich 629; 66 NW 571 (1896); Boone v Antrim Co Bd of Rd Comm’rs, 177 Mich App 688, 694; 442 NW2d 725 (1989); Rigoni, supra at 345. Additionally, the public authorities must accept the *730road. Indian Club, supra at 91; accord Dryfoos v Maple Grove Twp, 363 Mich 252, 255; 109 NW2d 811 (1961); Leelanau Co Bd of Road Comm’rs v Bunek, 344 Mich 605, 612-613; 75 NW2d 51 (1956); Boone, supra at 694.
A
In order to qualify as being “open, notorious, and exclusive,” the public use must be of a sufficient magnitude to place “the owner on notice that his title was being denied.” Maghielse v Crawford Co Rd Comm, 47 Mich App 96, 98; 209 NW2d 330 (1973); accord Missaukee Lakes Land Co, supra at 379; Murphey, supra at 560-561; Stickley v Sodus Twp, 131 Mich 510, 515; 91 NW 745 (1902). In other words, highway by user can be established only if the public use
puts the landowner on notice that it is adverse to his title, and that he must interdict it somehow to protect his rights. Eager v State Highway Comm’r [376 Mich 148, 154-155; 136 NW2d 16 (1965)]. The use must somehow constitute an intrusion upon his property right inconsistent with his possession, i.e., it must be a trespass. [Rigoni, supra at 347.]
See also Alton, supra at 636.
In the present case, plaintiffs and predecessor landowners submitted testimony by affidavits that the road commission maintained the road by “plowing snow in the winter and grading in the spring, summer and fall sufficient to keep the road in a reasonably passable condition.” Each affiant opined that the road commission’s maintenance operations were “so open, notorious, and hostile as to be notice . . . that our title was denied.” Plaintiffs’ factual assertions were corroborated by affidavits of former road commission *731employees who attested to plowing, grading, and maintaining the road.
In my view, the documentary evidence submitted by plaintiffs creates a genuine issue of material fact whether the public used and possessed the road openly, notoriously, and exclusively. It would indeed be unusual, if not highly improbable, for public officials to benevolently spend public money maintaining private roads for which the public claimed no interest. Thus, depending on the extent and nature of the public presence, the continuous public maintenance of the road could lead a reasonable landowner to believe that the public was asserting control. Cf. Rigoni, supra at 346. Because assertions of public control are inconsistent with private ownership, a landowner observing open, control-oriented public intrusions on a private road must take affirmative measures to protect his rights or face the risk of losing the road pursuant to MCL 221.20; MSA 9.21. See Eager, supra at 154-155; Ellsworth v Grand Rapids, 27 Mich 250 (1873).
Where public control is inconsistent with private ownership, the extent to which the landowner permitted or welcomed the intervention is irrelevant. Highway by user requires that public use be inconsistent with the landowner’s property rights, not that public use be harmful or unwanted. The fact that Michigan case law has consistently held that landowner-permitted public use, in itself, is insufficient to establish highway by user, see Bain, supra at 305; Chapman, supra at 29; Irving, supra at 250, does not compel a conclusion that permissive use is fatal to such an action. Indeed, the requirement that public use be open, notorious, and exclusive is to ensure that the *732landowner had notice of the public use. The majority’s focus on the road commission’s permissive use and benevolent intent ignores the fact that under the highway by user statute, dedication may be implied. Cf. Murphey, supra at 561; Chapman, supra at 28-29; Irving, supra at 249.
B
Similarly, acceptance may be accomplished formally or informally. Olsen v Village of Grand Beach, 282 Mich 364, 372; 276 NW 481 (1937); Village of Lakewood Club v Rozek, 51 Mich App 602, 603; 215 NW2d 780 (1974).1 Though mere permissive use, however long, is insufficient to show acceptance, Bain, supra at 305, informal acceptance can be established “through user or expenditures of public money for the repair, improvement and control of the highway.” Hooker v Grosse Pointe, 328 Mich 621, 630; 44 NW2d 134 (1950); accord Rice v Clare Co Rd Comm, 346 Mich 658, 665; 78 NW2d 651 (1956); Baker v Roscommon Co Rd Comm, 329 Mich 671, 681; 46 NW2d 579 (1951); Olsen, supra at 370; Lakewood Club, supra at 603; see, generally, Kraus v Gerrish Twp, 205 Mich App 25, 40; 517 NW2d 756 (1994). While “infrequent and minor maintenance” by the county will not make a highway public, see Keller v Locke, 62 Mich App 591, 592-593; 233 NW2d 666 (1975); Maghielse, supra at 98-99, “[t]he acceptance need only be such as to keep the road in a reasonably passable condition.” Boone, supra at 694, citing Indian Club, supra at 91; *733see also Crosby v Greenville, 183 Mich 452, 461; 150 NW 246 (1914).
Here, plaintiffs aver that, for over forty years, the road commission regularly dispatched road crews to the road for the purpose of maintaining the roadway in a reasonably passable condition. Although the significance, duration, and expense of the maintenance is in dispute, regular public expenditures of time and money to repair the road can signify implicit acceptance. See Indian Club, supra at 92-93; Schurtz v Wescott, 286 Mich 691, 696-697; 282 NW 870 (1938); St Ignace v McFarlane, 45 Mich App 81, 85; 206 NW2d 226 (1973). Thus, I would remand for a factual finding whether the road commission’s intervention and control of the road was significant enough to constitute acceptance, e.g., whether the road commission regularly maintained the road so as to keep it in a passable condition, see, e.g., Olsen, supra at 372-373; Crosby, supra at 461; Baker, supra at 679-681; Hooker, supra at 628-631; Boone, supra at 694, or whether the public intervention was too infrequent or inconsequential to signify an assertion of public control. See, e.g., Snow v Murphy, 248 Mich 659; 227 NW 544 (1929); Reno v Johnson, 224 Mich 14; 194 NW 529 (1923); Maghielse, supra.
If plaintiffs can establish implicit public acceptance of the road, then there is no issue of undesired land being thrust on the public. Compare Kraus v Dep’t of Commerce, 451 Mich 420; 547 NW2d 870 (1996), citing Wayne Co v Miller, 31 Mich 447, 449 (1875). Indeed, if the public has accepted a road, the property is in the *734public domain already.2 See, generally, Rice, supra at 665.
For these reasons, I respectfully dissent. I would reverse and remand for further proceedings.

 I recognize that the cited cases discuss acceptance in the context of common-law dedication. However, because highway by user is an alternative means to show the dedication element of common-law dedication and each doctrine requires public acceptance, I see no reason to distinguish between the two doctrines regarding the standard for implied acceptance.


 I do not address the potential issue whether the county can unwittingly accept a road through unauthorized actions of road commission employees because the facts necessary to resolve the issue remain undetermined.